           Case: 1:20-cv-00172-DAS Doc #: 14 Filed: 10/23/20 1 of 2 PageID #: 35




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

LIONEL JOSEPH STATON                                                                    PLAINTIFF

V.                                                        CIVIL ACTION NO. 1:20-cv-172-DAS

TIMOTHY BOGGS                                                                       DEFENDANT
Police Officer

                                        PROCESS ORDER

         The clerk of the court is ordered to issue process for Timothy Boggs, along with a copy

of this order and the order permitting the plaintiff to proceed in forma pauperis. The United

States Marshal Service will serve process upon this defendant under to 28 U.S.C. § 1915(d),

using good faith efforts to identify and locate the proper person and obtain service by all

approved alternative means as provided by F.R.Civ.P. 4 and Miss.R.Civ.P. 4 if service by mail is

unsuccessful.

         In the event any damages or other moneys become payable to or for the benefit of the

plaintiff as a result of this litigation, whether by way of satisfaction of a judgment, compromise

settlement, or otherwise, the plaintiff remains liable to the United States for the reimbursement of

all court costs, fees and expenses which he has caused to be incurred in the course of this

litigation, and the United States will have a lien against any damages or other moneys until the

United States has been fully reimbursed for those court costs, fees and expenses by payment of

them into the court.

         The plaintiff must acknowledge receipt of this order by signing the enclosed

acknowledgment form and returning it to the court within fourteen (14) days of this date.

         The plaintiff’s failure to keep the court informed of his current address or to comply with

the requirements of this order may lead to dismissal of his lawsuit under Fed. R. Civ. P. 41(b),
         Case: 1:20-cv-00172-DAS Doc #: 14 Filed: 10/23/20 2 of 2 PageID #: 36




for failure to prosecute and failure to comply with an order of the court.

       SO ORDERED, this, the 22nd day of October, 2020.


                                              /s/ David A. Sanders
                                              UNITED STATES MAGISTRATE JUDGE
